DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “in response to detecting that the aging mode is enabled, disconnecting an enable signal pin, wherein the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel”; “in response to detecting that the aging mode is enabled, directly generating the second enable signal by a timing control chip of the display and outputting the second enable signal to the backlight control circuit” and “an panel data detection circuit, configured to detect whether panel data is received; an enable signal generation circuit, configured to generate an enable signal, and coupled to the panel data detection circuit; and an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an aging mode control circuit, configured to control”; “an enable signal generation circuit, configured to generate”; “an enable signal pin, configured to” in claim 14; “a switch circuit, configured to control”; “a determining circuit, configured to” in claim 15; and “an aging mode control circuit, configured to; an panel data detection circuit, configured to; an enable signal generation circuit, configured to and an enable signal pin, configured to” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 6, 8-11, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the backlight light is turned off and/or on depending on the first enable signal and/or the second enable signal respectively”, does not reasonably provide enablement for “in the step of turning on the power supply, the backlight is controlled to be turned on simultaneously when turning on the power supply”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 2: Claim 2 is a dependent claim of claim 1. It recites “in the step of turning on the power supply, the backlight is controlled to be turned on simultaneously when turning on the power supply”. However, claim 1 describe the backlight light is turned off and/or on depending on the first enable signal and/or the second enable signal respectively. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 6: It recites “in response to detecting that the aging mode is enabled, turning to perform the following operations: timing a turn-on duration of the power supply; when the turn-on duration is within a preset first time period”. However, the drawing of the specification does not show these features. According to Fig. 8, it shows “in response to detecting that the aging mode is not enabled, turning to perform the following operations: timing a turn-on duration of the power supply; when the turn-on duration is within a preset first time period. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 8: It recites “a time point of turning off the backlight is earlier than a time point of entering the aging mode” is not enable. When the backlight is turn off before, the aging mode, it is not enable to perform the aging mode. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 9, 11: It recites “the switch signal pin is arranged on a core board of a backlight control circuit of the display panel”. However, the drawing to the specification does not show the switch signal pin is arranged on a core board of a backlight control circuit. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 10: Claim 10 is a dependent claim of claim 1. It recites “the following step subsequent to the step A: keeping the backlight always on, and directly entering an aging mode” which is not enable. According to claim 1, the backlight be turned on and/or off depending on the first enable signal and the second enable signal. In other words, the backlight is not always on following the power supply is turned on. Therefore, it is not enable one skilled in the art to make and/or use claimed invention. 
As to claim 13: It recites “an enable signal pin is disposed on the timing control circuit, and the backlight control circuit is connected to the enable signal pin”. However, the drawing to the specification does not show an enable signal pin is disposed on the timing control circuit, and the backlight control circuit is connected to the enable signal pin. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without showing “the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As to claim 3: It recite “in response to detecting that the aging mode is enabled, disconnecting an enable signal pin, wherein the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel”. However, the drawing of the specification does not show the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 9, 11, 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 
As to claim 3: The omitted structural cooperative relationships are: in response to detecting that the aging mode is enabled, disconnecting an enable signal pin, wherein the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel.
As to claims 9, 11: The omitted structural cooperative relationships are: the switch signa pin is arranged on a core board of the backlight control circuit.
As to claim 13: The omitted structural cooperative relationships are: “an enable signal pin is disposed on the timing control circuit, and the backlight control circuit is connected to the enable signal pin”. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 3-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3: It recites the limitation “detecting whether panel data is received, generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received”. However, claim 3 is a dependent claim of claim 1. Therefore, there is insufficient antecedent basis for this limitation in the claim.  
As to claim 4: It recites the limitation “detecting whether panel data is received, generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received”. However, claim 4 is a dependent claim of claim 1. Therefore, there is insufficient antecedent basis for this limitation in the claim.  

Claims 14-15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “an aging mode control circuit, configured to control”; “an enable signal generation circuit, configured to generate”; “an enable signal pin, configured to” in claim 14; “a switch circuit, configured to control”; “a determining circuit, configured to” in claim 15” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As to claim 14: It recites “an aging mode control circuit, configured to control”; “an enable signal generation circuit, configured to generate”; “an enable signal pin, configured to”. However, the drawing of the specification does not show details of those circuit to perform function language.
As to claim 15: It recites “a switch circuit, configured to control”; “a determining circuit, configured to”. However, the drawing of the specification does not show details of those circuit to perform function language.
As to claim 17: It recites “an aging mode control circuit, configured to; an panel data detection circuit, configured to; an enable signal generation circuit, configured to and an enable signal pin, configured to”. However, the drawing of the specification does not show details of those circuit to perform function language. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (US 2007/0126691 A1) in view of Fujioka et al (US 2011/0141151 A1).
As to claim 1: Lin discloses a backlight control method for a display panel (Figs. 1-9, a backlight control method for “a display panel 3”; ¶0001, 0027), comprising: 
A: turning on a power supply to the display panel (Figs. 1-9, turning on a power supply to the display panel; ¶0001-0003); and 
B: at the time of turning on the power supply to the display panel, detecting whether panel data is received (Figs. 1-9, at the time of turning on the power supply to the display panel, detecting whether panel data is received; ¶0027, the image data represents panel data); 
controlling a backlight of the display panel to turn on in response to receiving any panel data or controlling the backlight of the display panel to turn off in response to receiving no panel data (Figs. 1-9, controlling a backlight of the display panel to turn on in response to receiving any panel data or controlling the backlight of the display panel to turn off in response to receiving no panel data; Abstract, ¶0007-0008, 0027); wherein 
step B comprises: 
B1: generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received (Figs. 1-9, generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received; ¶0007-0008, 0027, wherein the image data control circuit 901 is configured to send a first enable signal and a second enable signal, wherein the first enable signal is determined after a predetermined time); and 
B2: receiving and identifying, by a backlight control circuit of the display panel, the enable signal, and controlling the backlight of the display panel to turn off when the enable signal is the first enable signal, or controlling the backlight to turn on when the enable signal is the second enable signal (Figs. 1-9, receiving and identifying, by a backlight control circuit of the display panel, the enable signal, and controlling the backlight of the display panel to turn off when the enable signal is the first enable signal, or controlling the backlight to turn on when the enable signal is the second enable signal; Abstract, ¶0007-0008, 0027, wherein the backlight control circuit 902 to turn on the backlight light when the enable signal is the second enable signal and to turn off the backlight when the enable signal is the second enable signal).
Lin does not expressly use term of the first enable signal and the second enable signal. However, Fujioka teaches a backlight control method of a display panel comprising a first enable signal to turn off a backlight and a second enable signal to turn on the backlight (Figs. 1-13, a backlight control method of a display panel comprising a first enable signal to turn off a backlight and a second enable signal to turn on the backlight; ¶0071, wherein the backlight control signal BC is at a low level represents a first enable signal and the backlight control signal BC is at a high level represents a second enable signal). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to have the image control circuit is configured to output a low level control signal as the first enable signal and a high level control signal as the second enable  signal, such that receiving and identifying, by a backlight control circuit of the display panel, the enable signal, and controlling the backlight of the display panel to turn off when the enable signal is the first enable signal, or controlling the backlight to turn on when the enable signal is the second enable signal as  taught by Fujioka. The motivation would have been in order to suppress the power consumption of the backlight and control turn-on states of the light sources, according to light reception characteristics of the optical sensors (Fujioka: Abstract, ¶0012).
 As to claim 2: Lin discloses in the step of turning on the power supply, the backlight is controlled to be turned on simultaneously when turning on the power supply (Figs. 1-9, of turning on the power supply, the backlight is controlled to be turned on simultaneously when turning on the power supply; Abstract, ¶0003, 0027).
As to claim 12: Claim 12 is another version of claim 1. The prior arts Lin and Fujioka further disclose a drive circuit for a display panel (Lin: Figs. 1-9, “a drive circuit 901-902” for “a display panel 3”; ¶0027; Fujioka: Figs. 1-13, “a drive circuit 12-18” for “a display panel 11”; ¶0069-0074), wherein the drive circuit comprises: 
a timing control circuit (Lin: Fig. 9, “a timing control circuit 901”; Fujioka: Figs. 1-13, “a timing control circuit 16-18”; ¶0069-0074); and 
a backlight control circuit, configured to control a backlight to turn off or turn on (Lin: Fig. 9, “a backlight control circuit 902”, configured to control “a backlight 4” to turn off or turn on; Abstract, ¶0027; Fujioka: Figs. 1-13, “a backlight control circuit 13”, configured to control “a backlight 14” to turn off or turn on; ¶0069-0074); wherein  
the timing control circuit is configured to detect whether panel data is received, and control the backlight control circuit to turn on the backlight in response to the timing control circuit receiving any panel data, or control the backlight control circuit to turn off the backlight in response to the timing control circuit receiving no panel data (Lin: Figs. 1-9, the timing control circuit is configured to detect whether panel data is received, and control the backlight control circuit to turn on the backlight in response to the timing control circuit receiving any panel data, or control the backlight control circuit to turn off the backlight in response to the timing control circuit receiving no panel data; Abstract, ¶0007-0008, 0027; Fujioka: Figs. 1-13, the timing control circuit is configured to detect whether panel data is received, and control the backlight control circuit to turn on the backlight in response to the timing control circuit receiving any panel data, or control the backlight control circuit to turn off the backlight in response to the timing control circuit receiving no panel data; ¶0068-0074). In addition, the same motivation is used as the rejection of claim 12.
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior arts Lin and Fujioka further disclose claim limitation of an enable signal pin is disposed on the timing control circuit, and the backlight control circuit is connected to the enable signal pin (Lin: Fig. 9 show an enable signal pin is disposed on the timing control circuit 901, and the backlight control circuit 901 is connected to the enable signal pin, wherein a connection line between the timing control circuit and the backlight control circuit having a terminal is connected the enable signal pin of the timing control circuit and another terminal is connected the backlight control circuit; Fujioka: Figs. 1-13, an enable signal pin is disposed on the timing control circuit, and the backlight control circuit is connected to the enable signal pin; ¶0069-0074, wherein a connection line between the timing control circuit 16-18 and the backlight control circuit 13 having a terminal is connected the enable signal pin of the timing control circuit and another terminal is connected the backlight control circuit); 
the timing control circuit is configured to generate an enable signal depending on whether panel data is received (Lin: Fig. 9, the timing control circuit is configured to generate an enable signal depending on whether panel data is received; Abstract, ¶0003-0007, 0027; Fujioka: Figs. 1-13, the timing control circuit is configured to generate an enable signal depending on whether panel data is received; ¶0069-0074);
wherein in response to detecting that no panel data is received, the timing control circuit is configured to generate a first enable signal and output the first enable signal to the enable signal pin, and in response to detecting that any panel data is received, the timing control circuit is configured to generate a second enable signal and output the second enable signal to the enable signal pin (Lin: Fig. 9, in response to detecting that no panel data is received, the timing control circuit is configured to generate a first enable signal and output the first enable signal to the enable signal pin, and in response to detecting that any panel data is received, the timing control circuit is configured to generate a second enable signal and output the second enable signal to the enable signal pin; Abstract, ¶0003-0007, 0027; Fujioka: Figs. 1-13, in response to detecting that no panel data is received, the timing control circuit is configured to generate a first enable signal and output the first enable signal to the enable signal pin, and in response to detecting that any panel data is received, the timing control circuit is configured to generate a second enable signal and output the second enable signal to the enable signal pin; ¶0069-0074); and
wherein the backlight control circuit is configured to receive and identify the enable signal, and control the backlight to turn off when the enable signal is the first enable signal, or control the backlight to turn on when the enable signal is the second enable signal (Lin: Fig. 9, the backlight control circuit is configured to receive and identify the enable signal, and control the backlight to turn off when the enable signal is the first enable signal, or control the backlight to turn on when the enable signal is the second enable signal; Abstract, ¶0003-0007, 0027; Fujioka: Figs. 1-13, the backlight control circuit is configured to receive and identify the enable signal, and control the backlight to turn off when the enable signal is the first enable signal, or control the backlight to turn on when the enable signal is the second enable signal ¶0069-0074). In addition, the same motivation is used as the rejection of claim 13.
As to claim 14: Claim 14 is a dependent claim of claim 12. The prior arts Lin and Fujioka further disclose claim limitation of the timing control circuit comprises: 
an panel data detection circuit, configured to detect whether panel data is received (Lin: Fig. 9, an panel data detection circuit, configured to detect whether panel data is received; Abstract, ¶0027; Fujioka: Figs. 1-13, an panel data detection circuit, configured to detect whether panel data is received; ¶0069-0074); 
an enable signal generation circuit, configured to generate an enable signal, and coupled to the panel data detection circuit (Lin: Fig. 9, an enable signal generation circuit, configured to generate an enable signal, and coupled to the panel data detection circuit; Fujioka: Figs. 1-13, an enable signal generation circuit, configured to generate an enable signal, and coupled to the panel data detection circuit; ¶0069-0074); and 
an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit; wherein the aging mode control circuit is configured to detect whether the aging mode is enabled, and in response to detecting that the aging mode is enabled, disconnect the enable signal pin of the enable signal generation circuit, and control to output a preset test image for display (Lin: Fig. 9, an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit; wherein the aging mode control circuit is configured to detect whether the aging mode is enabled, and in response to detecting that the aging mode is enabled, disconnect the enable signal pin of the enable signal generation circuit, and control to output a preset test image for display; Abstract, ¶0003-0007, 0027; Fujioka: Figs. 1-13, an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit; wherein the aging mode control circuit is configured to detect whether the aging mode is enabled, and in response to detecting that the aging mode is enabled, disconnect the enable signal pin of the enable signal generation circuit, and control to output a preset test image for display; ¶0069-0074); and 
the panel data detection circuit is configured to output a first enable signal to the enable signal pin in response to detecting that no panel data is received, and output a second enable signal to the enable signal pin in response to detecting that any panel data is received (Lin: Fig. 9, the panel data detection circuit is configured to output a first enable signal to the enable signal pin in response to detecting that no panel data is received, and output a second enable signal to the enable signal pin in response to detecting that any panel data is received; Abstract, ¶0003-0007, 0027; Fujioka: Figs. 1-13, the panel data detection circuit is configured to output a first enable signal to the enable signal pin in response to detecting that no panel data is received, and output a second enable signal to the enable signal pin in response to detecting that any panel data is received; ¶0069-0074).
Lin and Fujioka do not expressly disclose an aging mode control circuit. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode is started and is not started (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Fujioka to implement an aging mode control circuit in the timing control circuit, such that the timing control circuit, configured to control whether to enter an aging mode; an panel data detection circuit, configured to detect whether panel data is received, and coupled to the aging mode control circuit as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract). 
As to claim 15: Claim 15 is a dependent claim of claim 12. The prior arts Lin and Fujioka further disclose claim limitation of the backlight control circuit comprises: 
a receiving pin, connected to the enable signal pin (Lin: Fig. 9, the backlight control circuit comprises: a receiving pin, connected to the enable signal pin; Abstract, ¶0027; Fujioka: Figs. 1-13, the backlight control circuit comprises: a receiving pin, connected to the enable signal pin; ¶0069-0074, 0109)
a switch circuit, configured to control the backlight to turn on or off (Lin: Fig. 9, a switch circuit, configured to control the backlight to turn on or off, wherein the switch circuit does not shown; Abstract, ¶0005-0010, 0027; Fujioka: Figs. 1-13, a switch circuit, configured to control the backlight to turn on or off; ¶0109, wherein a switch circuit does not shown) and 
a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit (Lin: Fig. 9, a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit, wherein the backlight control circuit includes a determining circuit in order to turn on or off the backlight; Abstract, ¶0005-0010, 0027; Fujioka: Figs. 1-13, a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit; ¶0109) wherein 
the determining circuit is configured to receive and identify the enable signal of the receiving pin, and control the switch circuit to turn off the backlight in response to the enable signal being the first enable signal, or control the switch circuit to turn on the backlight in response to the enable signal being the second enable signal or in response to the enable signal being interrupted (Lin: Fig. 9, the determining circuit is configured to receive and identify the enable signal of the receiving pin, and control the switch circuit to turn off the backlight in response to the enable signal being the first enable signal, or control the switch circuit to turn on the backlight in response to the enable signal being the second enable signal or in response to the enable signal being interrupted; Abstract, ¶0005-0010, 0027, wherein the enable signal being interrupted after the predetermining time; Fujioka: Figs. 1-13, the determining circuit is configured to receive and identify the enable signal of the receiving pin, and control the switch circuit to turn off the backlight in response to the enable signal being the first enable signal, or control the switch circuit to turn on the backlight in response to the enable signal being the second enable signal or in response to the enable signal being interrupted; Abstract, ¶0003, 0074, 0109, wherein the enable signal being interrupted during the sensing period to turn off the backlight). In addition, the same motivation is used as the rejection of claim 15.
As to claim 16: Claim 16 is another version of claim 12. The prior arts Lin and Fujioka further disclose a display device (Lin: Figs. 1-9, “a display device”; Abstract; Fujioka: Figs. 1-13, “a display device 10”; Abstract, ¶0069), comprising 
a display panel and a drive circuit, wherein the drive circuit is configured to drive the display panel (Lin: Fig. 9, “a display panel 3” and “a drive circuit 901-902”; Abstract, ¶0027; Fujioka: Fig. 1, “a display panel 11” and “a drive circuit 12-18”, wherein the drive circuit is configured to drive the display panel; Abstract, ¶0069-0078), and 
the drive circuit comprises: 
a timing control circuit, configured to receive panel data, and drive the display panel to display an image (Lin: Fig. 9, “a timing control circuit 901”, configured to receive panel data, and drive the display panel to display an image; Abstract, ¶0027; Fujioka: Fig. 1, “a timing control circuit 16, 18”, configured to receive panel data, and drive the display panel to display an image; ¶0069-0078) and 
a backlight control circuit, configured to control a backlight to turn on or turn off (Lin: Fig. 9, “a backlight control circuit 902”, configured to control “a backlight 4” to turn on or turn off; Abstract, ¶0003-0010; Fujioka: Fig. 1, “a backlight control circuit 13”, configured to control a backlight to turn on or turn off; ¶0069-0078); wherein 
the timing control circuit is configured to control, by transmitting an enable signal to the backlight control circuit, the backlight to turn on or turn off (Lin: Fig. 9, the timing control circuit 901 is configured to control, by transmitting an enable signal to the backlight control circuit 902, the backlight 4 to turn on or turn off; Abstract, ¶0003-0010, 0027; Fujioka: Fig. 1, the timing control circuit 16-18 is configured to control, by transmitting an enable signal to the backlight control circuit 13, the backlight 14 to turn on or turn off; ¶0069-0078); 
wherein the timing control circuit is configured to detect whether panel data is received, and control the backlight control circuit to turn on the backlight in response to the timing control circuit receiving any panel data, or control the backlight control circuit to turn off the backlight in response to the timing control circuit receiving no panel data (Lin: Fig. 9, the timing control circuit is configured to detect whether panel data is received, and control the backlight control circuit to turn on the backlight in response to the timing control circuit receiving any panel data, or control the backlight control circuit to turn off the backlight in response to the timing control circuit receiving no panel data; Abstract, ¶0003-0010, 0027; Fujioka: Fig. 1, the timing control circuit is configured to detect whether panel data is received, and control the backlight control circuit to turn on the backlight in response to the timing control circuit receiving any panel data, or control the backlight control circuit to turn off the backlight in response to the timing control circuit receiving no panel data; Abstract, ¶0069-0078). In addition, the same motivation is used as the rejection of claim 16.  

Claim(s) 3-4, 9-11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (US 2007/0126691 A1) in view of Fujioka et al (US 2011/0141151 A1), as applied to claims 1, 12, 16 above, and further in view of MAEYAMA (WO 2014/188813 A1).
As to claim 3: Claim 3 is a dependent claim of claim 1. The prior arts Lin and Fujioka further disclose claim limitation of the backlight control method further comprises the following operations: detecting whether panel data is received, generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received; in response to detecting that no panel data is received, simultaneously controlling to output a preset image for display while outputting the first enable signal; controlling, by the backlight control circuit, of the backlight to turn on in response to no enable signal being received and identified (Lin: Figs. 1-9, detecting whether panel data is received, generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received; in response to detecting that no panel data is received, simultaneously controlling to output a preset image for display while outputting the first enable signal; controlling, by the backlight control circuit, of the backlight to turn on in response to no enable signal being received and identified; Abstract, ¶0003-0010, 0024-0027; Fujioka: Figs. 1-13, detecting whether panel data is received, generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received; in response to detecting that no panel data is received, simultaneously controlling to output a preset image for display while outputting the first enable signal; controlling, by the backlight control circuit, of the backlight to turn on in response to no enable signal being received and identified; ¶0069-0074).
Lin and Fujioka do not expressly disclose an aging mode. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode is started and is not started (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started), and the following step is exercising control to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Fujioka to implement an aging driving device into the display device, such that the following operations subsequent to the step A, detecting whether an aging mode is enabled; in response to detecting that the aging mode is not enabled, directly turning to perform step B; and in response to detecting that the aging mode is enabled, disconnecting an enable signal pin, wherein the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel and is configured to transmit the enable signal from the timing control chip to the backlight control circuit, wherein the backlight control method further comprises the following operations in in response to detecting that the aging mode is enabled: detecting whether panel data is received; generating a respective enabled signal on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received; in response to detecting that no panel data is received, simultaneously controlling to output a preset image for display while outputting the first enable signal; and controlling, by the backlight control circuit, the backlight to turn on in response to no enable signal being received and identified as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).  
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior arts Lin and Fujioka further disclose claim limitation of directly generating the second enable signal by a timing chip of the display panel and outputting the second enable signal to the backlight control circuit (Lin: Fig. 9, directly generating the second enable signal by “a timing chip 901” of the display panel and outputting the second enable signal to the backlight control circuit; ¶0027; Fujioka: Figs. 1-13, directly generating the second enable signal by “a timing chip 36-38” of the display panel and outputting the second enable signal to the backlight control circuit; ¶0071); detecting whether panel data is received (Lin: Fig. 9, detecting whether panel data is received; ¶0027; Fujioka: Figs. 1-13, detecting whether panel data is received); generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received (Lin: Figs. 1-9, generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received; Abstract, ¶0003-0010, 0024-0027; Fujioka: Figs. 1-13, generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received; ¶0069-0074); and controlling, by the backlight control circuit, the backlight to turn on in response to receiving the second enable signal generated by the timing control chip (Lin: Figs. 1-9, Abstract, ¶0003-0010, 0024-0027; Fujioka: Figs. 1-13, controlling, by the backlight control circuit, the backlight to turn on in response to receiving the second enable signal generated by the timing control chip; ¶0069-0074).  
Lin and Fujioka do not expressly disclose an aging mode and in response to detecting that no panel data is received, simultaneously controlling to output a preset image for display while outputting the first enable signal. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode is started and is not started (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started), and the following step is exercising control to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Fujioka to implement an aging mode into the display device, such that the following operations subsequent to the step A: detecting whether an aging mode is enabled; in response to detecting that the aging mode is not enabled, turning to perform step B; and in response to detecting that the aging mode is enabled, directly generating the second enable signal by a timing control chip of the display panel and outputting the second enable signal to the backlight control circuit; detecting whether panel data is received; generating a respectively enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting a second enable signal in response to detecting that any panel data is received; in response to detecting that no data is received, simultaneously controlling to output a preset image for display while outputting the first enable signal; and controlling, by the backlight control circuit, the backlight to turn on in response to receiving the second enable signal generated by the timing control chip as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).  
As to claim 9: Claim 9 is a dependent claim of claim 1. The prior art Lin and Fujioka further disclose claim limitation of setting, by a timing control circuit of the display panel, a switch signal of a switch signal pin to be a high-level signal, and turning to perform step B (Lin: Figs. 1-9, setting by “a timing control circuit 901” of the display panel, a switch signal of a switch signal pin to be a high-level signal, and turning to perform step B; Fujioka: Figs. 1-3, setting, by “a timing control circuit 36-38” of the display panel, a switch signal of a switch signal pin to be a high-level signal, and turning to perform step B and turning to perform step B); and 
setting by the timing control circuit, the switch signal of the switch signal pin to be a low-level signal, and directly generating and outputting the second enable signal, and controlling, by the backlight control circuit of the display panel, the backlight to turn on in response to receiving the second enable signal from the switch signal pin; wherein the switch signal pin is arranged on a core board of a backlight control circuit of the display panel (Lin: Figs. 1-9, setting by the timing control circuit, the switch signal of the switch signal pin to be a low-level signal, and directly generating and outputting the second enable signal, and controlling, by the backlight control circuit of the display panel, the backlight to turn on in response to receiving the second enable signal from the switch signal pin; wherein the switch signal pin is arranged on a core board of a backlight control circuit of the display panel; Abstract, ¶0003-0010, 0024-0027;Fujioka: Figs. 1-13, setting by the timing control circuit, the switch signal of the switch signal pin to be a low-level signal, and directly generating and outputting the second enable signal, and controlling, by the backlight control circuit of the display panel, the backlight to turn on in response to receiving the second enable signal from the switch signal pin; wherein the switch signal pin is arranged on a core board of a backlight control circuit of the display panel; ¶0069-0074).
Lin and Fujioka do not expressly disclose an aging mode. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode is started and is not started (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Fujioka to implement an aging driving device into the display device, such that the following operations subsequent to the step A: detecting whether an aging mode is enabled; in response to detecting that the aging mode is not enabled setting, setting by a timing control circuit of the display panel, a switch signal of a switch signal pin to be a high-level signal, and turning to perform step B; and in response to detecting that the aging mode is enabled, setting by the timing control circuit, the switch signal of the switch signal pin to be a low-level signal, and directly generating and outputting the second enable signal, and controlling, by the backlight control circuit of the display panel, the backlight to turn on in response to receiving the second enable signal from the switch signal pin; wherein the switch signal pin is arranged on a core board of a backlight control circuit of the display panel as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).  
As to claim 10: Claim 10 is a dependent claim of claim 1. Fujioka further discloses claim limitation of keeping the backlight always on (Fig. 11 shows keeping the backlight always on). Lin and Fujioka further comprising the following step subsequent to the step A: keeping the backlight always on, and directly entering an aging mode. However, Maeyama teaches a display device comprises an aging driving device for starting an aging mode (Fig. 11, a display device comprises “an aging driving device 33” for starting an aging mode; ¶0100). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujioka to start the aging mode by keeping the backlight always on, such that keeping the backlight always on, and directly entering an aging mode as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract). 
As to claim 11: Claim 11 is a dependent claim of claim 3. The prior arts Lin, Fujioka, and Maeyama further disclose when the aging mode needs to be enabled, the timing control circuit is configured to set a switch signal of a switch signal pin to be a high-level signal, and according to the high-level signal directly generate and output the second enable signal to keep the backlight always on, wherein the switch signal pin is arranged on a core board of the backlight control circuit (Lin: Figs. 1-9, the timing control circuit is configured to set a switch signal of a switch signal pin to be a high-level signal, and according to the high-level signal directly generate and output the second enable signal to keep the backlight always on, wherein the switch signal pin is arranged on a core board of the backlight control circuit; Fujioka: Figs. 1-13, the timing control circuit is configured to set a switch signal of a switch signal pin to be a high-level signal, and according to the high-level signal directly generate and output the second enable signal to keep the backlight always on, wherein the switch signal pin is arranged on a core board of the backlight control circuit; Maeyama: Fig. 11, a display device comprises “an aging driving device 33” for starting an aging mode; ¶0100). In addition, the same motivation is used as the rejection of claim 11.
As to claim 17: Claim 17 is a dependent claim of claim 16. The prior arts Lin and Fujioka further disclose claim limitation of the timing control circuit comprises: 
an panel data detection circuit, configured to detect whether panel data is received (Lin: Fig. 9, an panel data detection circuit, configured to detect whether panel data is received; ¶0027, wherein the timing control circuit includes an panel data detection circuit in order to receive the panel data; Fujioka: Fig. 1, an panel data detection circuit, configured to detect whether panel data is received; ¶0069-0078, wherein “a display data relay process” represents an panel data detection circuit);
an enable signal generation circuit, configured to generate an enable signal, and coupled to the panel data detection circuit (Lin: Fig. 9, an enable signal generation circuit, configured to generate an enable signal, and coupled to the panel data detection circuit; Abstract, ¶0003-0010, wherein the timing control circuit includes an enable signal generation circuit in order to generate an enable signal to the backlight control circuit to turn on and/or off the backlight; Fujioka: Fig. 1, an enable signal generation circuit, configured to generate an enable signal, and coupled to the panel data detection circuit; ¶0069-0078, wherein backlight control process represents an enable signal generation circuit to control the backlight control circuit to turn on and/or off the backlight); and 
an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit (Lin: Fig. 9, an enable signal pin, configured to receive the enable signal generated by the enable signal generation circuit and send the enable signal to the backlight control circuit; ¶0027, wherein a connection line between the timing control circuit and the backlight control circuit includes a terminal is connected to an enable signal pin of the timing control circuit and another terminal is connected is connected to the enable signal pin of the backlight control circuit in order to transmit the enable signal); 
and 
the panel data detection circuit is configured to output a first enable signal to the enable signal pin in response to detecting that no panel data is received, and output a second enable signal to the enable signal pin in response to detecting that any panel data is received (Lin: Fig. 9, the panel data detection circuit is configured to output a first enable signal to the enable signal pin in response to detecting that no panel data is received, and output a second enable signal to the enable signal pin in response to detecting that any panel data is received; Abstract, ¶0003-0010, 0027; Fujioka: Fig. 1, the panel data detection circuit is configured to output a first enable signal to the enable signal pin in response to detecting that no panel data is received, and output a second enable signal to the enable signal pin in response to detecting that any panel data is received; Abstract, ¶0069-0078); and 
the backlight control circuit comprises: 
a receiving pin, connected to the enable signal pin (Lin: Fig. 9, a receiving pin, connected to the enable signal pin; ¶0027, wherein the connection line between the timing control circuit and the backlight control circuit includes another terminal which is connected to the receiving pin of the backlight control circuit in order to receiving the enable signal; Fujioka: Fig. 1, the connection between the timing control circuit and the backlight control circuit includes another terminal which is connected to the receiving pin of the backlight control circuit in order to receive the enable signal; ¶0069-0078); 
a switch circuit, configured to control the backlight to turn on or off (Lin: Fig. 9, a switch circuit, configured to control the backlight to turn on or off; ¶0027, wherein the backlight control circuit includes a switch circuit in order to turn on and/or off the backlight 4; Fujioka: Fig. 1, a switch circuit, configured to control the backlight to turn on or off; ¶0003, 0069-0078, 0109, wherein the backlight control circuit includes a switch circuit in order to turn on and/or off individual backlight represents a switch circuit); and 
a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit (Lin: Fig. 9, a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit; ¶0027, the backlight control circuit includes the determining circuit is connected to the receiving pin in order to determining the enable signal; Fujioka: Fig. 9, a determining circuit, connected to the receiving pin, and configured to control connection to the switch circuit; Abstract, ¶0003, 0069-0078, 0109, wherein the backlight control circuit 23 includes a determining circuit in order to determine which of individual backlights is turned on and/or off); 
wherein 
the determining circuit is configured to receive and identify the enable signal of the receiving pin, and control the switch circuit to turn off the backlight in response to the enable signal being the first enable signal, or control  the switch circuit to turn on the backlight in response to the enable signal being the second enable signal or in response to the enable signal being interrupted (Lin: Fig. 9, the determining circuit is configured to receive and identify the enable signal of the receiving pin, and control the switch circuit to turn off the backlight in response to the enable signal being the first enable signal, or control  the switch circuit to turn on the backlight in response to the enable signal being the second enable signal or in response to the enable signal being interrupted; Abstract, ¶0003-0010, 0027, wherein the backlight is turned off after the predetermined time represents the enable signal being interrupted; Fujioka: Fig. 1-13, the determining circuit is configured to receive and identify the enable signal of the receiving pin, and control the switch circuit to turn off the backlight in response to the enable signal being the first enable signal, or control  the switch circuit to turn on the backlight in response to the enable signal being the second enable signal or in response to the enable signal being interrupted; Abstract, ¶0003, 0069-0078, 0109, wherein the enable signal being interrupted during the sensing period to turn off the backlight).
Lin and Fujioka do not expressly disclose the timing control circuit comprises an aging mode control circuit. However, Maeyama teaches a display device comprises an aging mode control circuit for detecting an aging mode is started and is not started (Fig. 11, a display device comprises “an aging mode control circuit 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started) and the following step is exercising control to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Fujioka to implement an aging mode control circuit into the timing control circuit, such that an aging mode control circuit, configured to control whether to enter an aging mode; an panel data detection circuit, configured to detect whether panel data is received, and coupled to the aging mode control circuit; wherein the aging mode control circuit is configured to detect whether the aging mode is enabled, and in response to detecting that the aging mode is enabled, disconnect the enable signal pin of the enable signal generation circuit, and control to output a preset test image for display as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (US 2007/0126691 A1) in view of Fujioka et al (US 2011/0141151 A1), as applied to claim 1 above, and further in view of AOKI et al (US 2019/0094590 A1).
As to claim 5: Lin and Fujioka do not expressly disclose further comprising the following step prior to the step B1: B0: timing a turn-on duration of the power supply; when the turn-on duration is within a preset first time period, outputting the second enable signal to the backlight control circuit to keep the backlight on; and, in response to the turn-on duration exceeding the preset first time period, turning to perform step B1. However, Aoki teaches a display device comprises counting a turn-on duration of a power supply for a backlight, wherein the turn-on duration is within a preset first time period, the backlight is keeping turn-on state (Figs. 1-2, 16, a display device comprises counting a turn-on duration of a power supply for a backlight, wherein the turn-on duration is within a preset first time period, the backlight is keeping on, wherein a display period represents a preset first time period for a turn-on duration of a power supply for a backlight, and the backlight is keeping turn-on state; Abstract, ¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Fujioka to implement a timing duration for the power supply of the backlight, such that the following step prior to the step B1: B0: timing a turn-on duration of the power supply; when the turn-on duration is within a preset first time period, outputting the second enable signal to the backlight control circuit to keep the backlight on; and, in response to the turn-on duration exceeding the preset first time period, turning to perform step B1 as taught by Aoki. The motivation would have been in order to reduce power consumption, to stop image display if the device is not operated for a certain period until the device is operated next time (Aoki: ¶0007).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (US 2007/0126691 A1) in view of Fujioka et al (US 2011/0141151 A1) and AOKI et al (US 2019/0094590 A1), hereinafter Lin1 as applied to claim 5 above, and further in view of MAEYAMA (WO 2014/188813 A1).
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior arts Lin, Fujioka, and Aoki further discloses comprising the following operations subsequent to the step A: 
turning to perform the following operations: timing a turn-on duration of the power supply; when the turn-on duration is within a preset first time period, disconnecting an enable signal pin, wherein the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel and is configured to transmit the enable signal from the timing control chip to the backlight control circuit (Lin: Figs. 1-9, disconnecting an enable signal pin, wherein the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel and is configured to transmit the enable signal from the timing control chip to the backlight control circuit; ¶0027; Fujioka: Figs. 1-13, disconnecting an enable signal pin, wherein the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel and is configured to transmit the enable signal from the timing control chip to the backlight control circuit; wherein the backlight control method further comprises the following operations; ¶0069-0074; Aoki: Fig. 1, turning to perform the following operations: timing a turn-on duration of the power supply; when the turn-on duration is within a preset first time period; ¶0007); 
in response to the turn-on duration exceeding the preset first time period, turning to perform the following operations: detecting whether panel data is received; generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting the second enable signal in response to detecting that any panel data is received (Lin: Figs. 1-9, detecting whether panel data is received; generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting the second enable signal in response to detecting that any panel data is received; Abstract, ¶0003-0008, 0024-0027; Fujioka: Figs. 1-13, detecting whether panel data is received; generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting the second enable signal in response to detecting that any panel data is received; ¶0069-0074; Aoki: Fig. 1, in response to the turn-on duration exceeding the preset first time period; ¶0007); and 
controlling, by the backlight control circuit, the backlight to turn on in response to the enable signal being interrupted, wherein a time point of displaying the preset image is later than the first time period (Lin: Figs. 1-9, controlling, by the backlight control circuit, the backlight to turn on in response to the enable signal being interrupted; Abstract, ¶0003-0008, 0024-0027; Fujioka: Figs. 1-13,  controlling, by the backlight control circuit, the backlight to turn on in response to the enable signal being interrupted; ¶0069-0074; Aoki: Figs. 1-2, 16, wherein a time point of displaying the preset image is later than the first time period; Abstract, ¶0007).
Lin1 does not expressly disclose an aging mode. However, Maeyama teaches a display device comprises an aging driving device for detecting an aging mode is started and is not started (Fig. 11, a display device comprises “an aging driving device 33” for determining an aging mode is started and the aging mode is not started; ¶0100, “In the aging mode / start-up mode 1, both the switch 74 on the detection resistor 71 side and the switch 75 on the separation gate side are closed”, wherein the switch 74 is opened represents the aging mode is not started), and the following step is exercising control to output a preset image for displaying (Fig. 1, the correction processing unit 20 for exercising control to output a preset image for displaying; ¶0028, wherein a pattern signal for displaying an aging pattern or a measurement pattern represents a preset image for displaying). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin1 to implement an aging mode into the timing control circuit, such that the method further detecting whether an aging mode is enabled; in response to detecting that the aging mode is not enabled, turning to perform the step B0; and  in response to detecting that the aging mode is enabled, turning to perform the following operations: turning to perform the following operations: timing a turn-on duration of the power supply; when the turn-on duration is within a preset first time period, disconnecting an enable signal pin, wherein the enable signal pin is disposed on a timing control chip of the display panel and connected between the timing control chip and a backlight control circuit of the display panel and is configured to transmit the enable signal from the timing control chip to the backlight control circuit; in response to the turn-on duration exceeding the preset first time period, turning to perform the following operations: detecting whether panel data is received; generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting the second enable signal in response to detecting that any panel data is received; in response to the turn-on duration exceeding the preset first time period, turning to perform the following operations: detecting whether panel data is received; generating a respective enable signal depending on whether panel data is received, comprising generating and outputting a first enable signal in response to detecting that no panel data is received, and generating and outputting the second enable signal in response to detecting that any panel data is received; controlling, by the backlight control circuit, the backlight to turn on in response to the enable signal being interrupted, wherein a time point of displaying the preset image is later than the first time period as taught by Maeyama. The motivation would have been in order to correcting a video image signal for driving active pixels on the basis of the degradation prediction value adjusted by the adjustment processing unit (Maeyama: Abstract).  
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior art Maeyama further discloses claim limitation of a length of the first time period is set to a length of one frame (¶0049, “a certain period has elapsed (step S22). Here, as the fixed period (fixed time), for example, one display frame cycle is set. Then, until it is determined in step S22 that the predetermined time has elapsed, the process of step S21, that is, the process of calculating the aging pixel lighting & deterioration amount history is repeatedly performed. As a result, the deterioration amount history is integrated every fixed period, that is, every display frame period”). In addition, the same motivation is used as the rejection of claim 7.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (US 2007/0126691 A1) in view of Fujioka et al (US 2011/0141151 A1), AOKI et al (US 2019/0094590 A1), MAEYAMA (WO 2014/188813 A1), hereinafter Lin2 as applied to claim 6 above, and further in view of LU (CN 106095632 A).
As to claim 8: Lin2 does not expressly disclose a time point of turning off the backlight is earlier than a time point of entering the aging mode. However, Lu teaches a display device comprises a backlight and controller for turning off the backlight is earlier than a time point of entering an aging mode (Figs. 2-5, a display device control a backlight for turning off the backlight is earlier than a time point of entering an aging mode; Abstract, ¶0038, shut off all the board card of the LVDS signal and a backlight signal. Then in step S402, start an aging cycle process in the process of aging cycle). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin2 to turn off the backlight before the aging mode is started, such that a time point of turning off the backlight is earlier than a time point of entering the aging mode as taught by Lu. The motivation would have been in order to start the aging process after the backlight is turned off.

Response to Arguments
Applicant’s arguments filed on September 28, 20222 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693